Citation Nr: 0615043	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-20 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ischemic heart disease.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to March 1946.  He was a prisoner of war of the 
Japanese government from May 11, 1942, to January 11, 1943.

This appeal arose initially from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  By decision in September 2004, the Board denied 
the veteran's claims.  The veteran then appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the veteran's widow 
advised the RO of the death of the veteran.  By order of July 
2005, the Court vacated the September 2004 decision of the 
Board, and dismissed the judicial appeal.


FINDINGS OF FACT

1.  The claims file contains a certificate of death showing 
that the veteran, who was the appellant in this matter, died 
in March 2005.

2.  The death of the veteran during the pendency of his 
appeal renders this case moot.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).  The Board notes that, by rating action in 
November 2005, the RO granted a claim for service connection 
for the cause of the veteran's death.


ORDER

The appeal is dismissed.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


